 In the Matter of HYGRADE FOOD PRODUCTS CORP.andUNITED PRESERVEDFISH AND FOOD PACKERS UNION, LOCAL 105, C. I. O.Case No.R-3P 4.Decided December 5, 1941Jurisdiction:cheese and related products industry.Investigation and Certification of Representatives:existence of question: re-fusal to bargain collectively with petitioning union, unless certified by theBoard, because of rival union; name of union not,appearing at hearing, butfound to have a substantial interest in the proceeding ordered to be placed onballot, with leave to withdraw upon filing request within five days ; electionnecessary.Unit appropriatefor CollectiveBargaining:all production employees, Tuggers,checkers, strippers, kettlemen, nailers, sealers, box liners, blenders, porters,strappers, laboratory workers, and shipping and maintenance employees in theFirst Avenue, New York City, plant of the Company, exclusive of the superin-tendent and plant engineer; agreement as to.Mr. Harold Wisan,of New York City, for the. Company.Mr. Armando Ramirez,of New York City, for the C. I. O.Mr. Gerard J. Manack,of counsel to the Board.DECISIONANDDIRECTION ' OF ELECTIONSTATEMENT OF THE CASEOn September 17, 1941, United Preserved Fish and Food PackersUnion, Local 105, affiliated with the C. I. 0., herein called the C. L 0.,filed with the Regional Director for the Second Region (New YorkCity) a petition alleging that a question affecting commerce hadarisen conce;ring the representation of employees of Hygrade FoodProducts Corp, New York City; herein called the Company, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On October 11, 1941, the National Labor Re-lations Board, herein called the Board, acting pursuant to Section 9(c) of the Act, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered'an in-vestigation and authorized,the Regional Director to conduct it and toprovide for an appropriate hearing upon due'notice.37 'N L 13 B , No 48305 306DECISIONSOF NATIONALLABOR RELATIONS BOARDOn October 14, 1911,the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theC. I. 0., and upon Dairy Products Employees Union,Local 21888,affiliated with the A.F. of L.,herein called the A.F. of L.,a labororganization claiming to represent employees directly affected by theinvestigation.Pursuant to notice,a hearing was held on October 27,1941,at New York City,beforeWilliamT. Little, the Trial Examinerduly designated by the Chief Trial Examiner.The Company wasrepresented by counsel and the C. I. O. by its representative; bothparticipated in the hearing.'Full opportunity to be heard,to examineand cross-examine witnesses,and to,,introduce evidence bearing uponthe issues was afforded all parties.During the course of the hearingthe Trial Examiner made various rulings on motions and objections tothe admission of evidence.The Board has reviewed all the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the, entire record in the case, the Board makes the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHygrade Food Products Corp. is a New York corporation withitsprincipal office in New York City. It maintains and operatesseveral plants, one of which is located at 624 First Avenue, NewYork City, herein called the First Avenue plant, where the Com-pany is engaged in the manufacture, processing, sale, and distribu-tion of cheese and related products.The First Avenue plant is theonly plant involved in this proceeding.During the period fromJanuary 1941 through August 1941 the Company purchased andused in its operations at this plant materials valued at approxi-mately $850,000, of which approximately 90 per cent were obtainedfrom outside the State of New York. During the same period, theCompany shipped finished products from the plant amounting toapproximately $1,000,000, of which approximately 50 per cent wereshipped to points outside the State of New York. The Companyadmits that it is engaged in commerce within the meaning of theAct.If.THE ORGANIZATIONS INVOLVEDUnited Preserved Fish and Food Packers Union, Local 105,affili-ated with the Q. I. 0., is a labor organization admitting to member-ship employees of the Company's First Avenue plant.'The A. F. of L.did not appear at the hearing. HYGRADD FOOD PRODUCTS CORP.3O7Dairy Products Employees Union, Local 21888, affiliated with theA. F. of L., is a labor organization admitting to membership em-ployees of the Company's First Avenue plant.III.THE QUESTION CONCERNINGREPRESENTATIONBy registered letter dated September 16, 1940, addressed to theCompany, the C. I. O. asserted its representation of a majority of theemployees of the Company's First Avenue plant, and requested a con-ference to be held on September 17, 1940, for the purpose of nego-tiating a collective bargaining agreement.The Company receivedthe letter on September 17, 1940, and immediately arranged bytelephone for a conference with the C. I. O.On the same day, how-ever, the C. I. O. filed its petition with the'Board. Subsequently,on September 22, 1941, at a conference attended by the Company,the C. I. 0., and an attorney for the Board, the Company main-tained that inasmuch as the A. F. of L. was also involved,2itwasin no position to bargain collectively unless the Board certified arepresentative.At the hearing, the Company and the C. I. O. stipu-lated that a, question concerning representation of the Company'semployees had arisen.A statement prepared by the Regional Director and introducedinto evidence at the hearing discloses that the C. I. O. and theA. F. of L. each represent a substantial number of employees inthe appropriate unit.3We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNTNG REPRESENTATION UPON'COMMERCE'We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I. above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.IThe A. F of L., although notified, did not appear at the conference3 The C. I 0 submitted 25 authorization and application-for-membership cards, datedfrom September 4, 1941, to and including September 15, 1941, of which 23 bear signa-tures appearing to be genuine, original signatures,and all of which are names appearingon the Company's pay roll for the appropriate unit for the week ending September 27,1941, which contains 35 namesThe A F of L submitted 25 application-for-membershipcards, of which 19. are dated September 15, 1941, 5 dated September 17, 1941, and 1 un-datedAll bear signatures appearing to be genuine, oiigmal signatures,24 of whichaie names appearing on the said pay roll of the Company. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE APPROPRIATE UNITWe find, in accorctance with a stipulation entered into by the Com-pany and the C. I. O. at the hearing, that all production employees,luggers, checkers, strippers, kettlemen. nailers, sealers, box liners,blenders, porters, strappers, labora,ioryvvorkers, and shipping andmaintenance employees employed by the Company at its First Avenue,New York City, plant, exclusive of the superlnteiideiit and the plantengineer, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to the employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise will effectuate the policies of theAct.VI.TIIE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation whichhas arisencan best beresolved by meansof all electionby secret ballot.Not-withstanding the failure of the A. F. of L. to appear at the hearingor to request a place on the ballot, we shall accord to it a place on theballot, inasmuch as the record clearly discloses its substantialinterestin this proceeding."However, the A. F. of L. will be permitted towithdraw from the ballot upon filing a written request to that effectwith the Regional Director for the Second Region within five (5)days from the date of this Decision and Direction of Election.Although the C. I. O. requested that the pay roll of October 28, 1941,be used to determine eligibility to vote in the election, Ave find no suffi-cient reasonfor departing from our usual practice.We shall accord-ingly direct that the employees eligible to vote shall be those employed,by the Company in the appropriate unit during the pay roll periodimmediately preceding the date of this Direction of Election, subjectto the limitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OFL.\^\1.A question affecting commerce has arisen concerning the repre-sentation of employees at the First, Avenue, New York City, plant ofHygrade Food Products Corp. within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.* At the hearing,referencewas made to a complaint proceeding pending before theBoard involving the Company and the A F of L. The Board's records(Matter ofHygrade Food Products CorporationandDavy Products Employees Union, Local No.21888,No C-1931) reveal that the Company was charged with the commission of unfairlabor practices by the A F of L The case has now been closed after compliance by theCompany with the Intermediate Report of the Trial Examiner HYGRADE FOOD PRODUCTS CORP.3092.All production employees, luggers, checkers, strippers, kettlemen,nailers, sealers, box liners, blenders, porters, strappers, laboratoryworkers, and shipping and maintenance employees, exclusive of thesuperintendent and the plant engineer, constitute a unit appropriatefor, the purposes-of collective bargaining-within the meaning of Sec-ition 9_ (b) of the Act.,DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules- and, Regulations-Series 2, asamended, it is herebyDUCTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Hygrade Food Products Corp., New York City, an- election bysecret ballot shall be conducted as early, as possible, but not later thanthirty (30) days after the date of this Direction of Election, underthe direction and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production employees, luggers, checkers, strip-pers, kettlemen, nailers, sealers, box liners, blenders, porters, strappers,laboratory workers, and shipping and maintenance employees whowere employed' in the First Avenue, New York City,. plant of theCompany during the pay-roll period immediately preceding the dateof this Direction of Election, including employees 'who did not workduring such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tem-porarily laid off, but excluding the superintendent and the plant engi-neer, and employees who have since quit or been discharged for cause,to determine whether they desire to be represented by United Pre-served Fish and Food Packers Union, Local 105, C. I. 0., or by DairyProducts Union, Local 21888, A. F. of L., for the purposes of collectivebargaining, or by neither.433257-42-von. 37-21